


REVOLVING CREDIT NOTE


$15,000,000
June 10, 2013





For value received, the undersigned, CARDINAL ETHANOL, LLC, an Indiana limited
liability company (the "Borrower"), promises to pay to the order of FIRST
NATIONAL BANK OF OMAHA, a national banking association (the "Lender", which term
shall include any subsequent holder hereof), in lawful money of the United
States of America, at such address as is required by the Lender, the principal
sum of Fifteen Million and No/100 Dollars ($15,000,000.00) or, if different, the
principal amount outstanding under Section 2.01(a)(i) of the Credit Agreement
referred to below.


This Revolving Credit Note (the "Note") is the Revolving Credit Note referred to
in, is issued pursuant to, and is subject to the terms and conditions of, the
First Amended and Restated Construction Loan Agreement, dated on or about the
date hereof, between the Borrower and the Lender (as the same may be amended,
renewed, restated, replaced, consolidated or otherwise modified from time to
time (the "Credit Agreement"). To the extent of any conflict between the terms
and conditions of this Note and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall prevail and
govern. Capitalized terms used but not defined in this Note have the meanings
given to them in the Credit Agreement.


Interest shall accrue on the outstanding principal balance of this Note as
provided in the Credit Agreement. Principal, interest and all other amounts, if
any, payable in respect of this Note shall be payable as provided in the Credit
Agreement.


The termination of the Credit Agreement or the occurrence of an Event of Default
shall entitle the Lender,
consistent with the terms of the Credit Agreement, to declare the then
outstanding principal balance hereof, all accrued interest thereon, and all
other amounts, if any, payable in respect of this Note to be, and the same shall
thereupon become, immediately due and payable without notice to or demand on the
Borrower, all of which the Borrower waives.


Time is of the essence with respect to this Note. To the fullest extent
permitted by applicable law, the Borrower, for itself and its successors and
assigns, waives presentment, demand, protest, notice of dishonor, and any and
all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and consents to
any extensions of time, renewals, releases of any parties to or guarantors of
this Note, waivers and any other modifications that may be granted or consented
to by the Lender from time to time in respect of the time of payment or any
other provision of this Note.


This Note shall be governed by the laws of the State of Nebraska, without regard
to any choice of law rule thereof giving effect to the laws of any other
jurisdiction.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first above written.


 
CARDINAL ETHANOL, LLC
 
 
 
By: /s/ Jeffrey L. Painter
 
Title: CEO/President
 
 
 
 
 
 
 
 
 
 
 
 





